The plaintiff contracted in writing to sell and convey a tract of land to the defendant, who agreed verbally *Page 240 
to pay $400 for the land at a day agreed on. Before the day, the defendant notified plaintiff, for reasons stated in his answer, that he declined to perform his promise. Plaintiff sues for specific performance, tenders his deed, and demands that defendant pay the purchase price. The defendant relies on and pleads the statute of frauds. Code, sec. 1554. The Court refused to admit parol evidence, and held that the plaintiff could not recover. Rice v. Carter, 33 N.C. 298; Wade v. New Bern, 77 N.C. 460;Gwathney v. Cason, 74 N.C. 5. These decisions are approved and followed in numerous other cases.
Affirmed.
(349)